DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive.
Applicant’s assertion that a prima facie rejection of previous claim 5 was not presented in the previous office action and thus is allowable is incorrect.  The elements of previous claim 5 were present in the primary reference of Hedtke and therefore the combined rejection of claim 1 and 5 from the office action issued 8/13/2020 will be the same as the rejection of newly amended claim 1 herein.  The elements of previous claim 5 were found in the base reference of Hedtke and did not require additional reason to combine.  Therefore, newly amended claim 1 is not allowable. 
	Applicant further argues, page 9, that Ude compensates a temperature of a process sensed through a wall of a pipe and thus fails to teach or suggest applying a temperature sensing compensation to an isolation unit.  While applicant has identified that Ude measures a temperature of a medium through a wall and does not explicitly teach compensation of process signals produced by a pressure sensor (emphasis added by applicant), applicant has not addressed any of the examiner’s arguments or rationale nor explained why such arguments or rationale are incorrect.  The measurement of a process variable through an intervening material or device will introduce delays.  Applicant has argued that the examiner’s rejection consists of conclusory arguments and allegations which are entirely based on hindsight (emphasis added by applicant). The motivation provided by the examiner is to reduce or remove any delays due to the intervening materials and systems used to obtain a measurement in an environment where direct measurement within or with the process/media may not be possible or ideal, as illustrated by Ude. 
Regarding applicant’s argument with respect to claims 2 and 3: Applicant argues that Hedtke in view of Ude fails to teach or suggest the use of a sensed temperature of the medium of an isolation unit or the pressure of the medium for the purpose of isolation unit response time.  However, creating a model The process fluid temperature and viscosity are going to affect how quickly it reaches the diaphragm and applies a constant pressure. Temperature, stiffness, fluid properties, etc. of all of the moving components (including the diaphragm) of the system influence the transfer function, and therefore the response time, of the system.  If a diaphragm is very cold, it will be stiffer and take longer to deform; if a diaphragm is very warm, it will be more responsive to a pressure acting upon it.  If the process fluid is cold it will affect the movement (viscosity) of the fluid and possibly the temperature of the diaphragm. If the fluid is highly viscous it may be because it is very cold and this will affect the time for the fluid to fully engage and affect the diaphragm and sensor, which may also be affected by a cold temperature. A higher pressure will cause greater movement over time which must be considered in combination with temperature and viscosity to determine an accurate steady-state response.  These inferences are within the scope of a person having ordinary skill in the art and applicant has not indicated why these considerations are not within the scope of a person having ordinary skill in the art. 
Applicant’s argument with respect to claim 6 have been fully considered and are persuasive however a new grounds of rejection is presented herein. 
Regarding applicant’s arguments with respect to claim 11: Applicant argues that the only motivation for modifying Hedtke to include such compensation is applicant’s disclosure.  However, applicant did not address how the examiner’s rejection is incorrect or any supposed errors in the rejection.   The prior art of Ude measures a process temperature through a wall since direct measurement is not ideal and poses great potential for damage to a sensor within the process fluid therefore the intervening isolation material (the wall between the fluid and sensor) is accounted for via a transfer function.  This preserves the integrity of the sensor and the pipe/container while allowing for measurement of the process fluid.  Therefore measuring the property or properties of a process fluid through an intervening material is taught by both Hedtke and Ude, and Ude further teaches mitigating the 
The arguments with respect to claim 18 are believed to have been addressed in the response to claims 1 and 11.  

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 10-11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US2013/0333440 herein after "Hedtke", cited by applicant) in view of Ude (US20160178446 herein after “Ude”).
Claim 1: Hedtke teaches a process transmitter comprising: an isolation unit (isolation unit including the diaphragm 90, fill tube 93, housing 54, Fig. 3A) configured to engage a process (pressure) and including a medium (process fluid 54);
	a process sensor (pressure sensor 56) configured to produce a process signal that is a function of a parameter of the process that is communicated through the medium;
	an output circuit (output interface 170 and electronics board 72 [0019]) configured to produce a transmitter output;
	wherein the isolation unit comprises: a housing (housing 54, Fig. 3A); a fill tube (fill tube 93) in the housing; and a diaphragm (isolation diaphragm 90) sealing a first end of the fill tube; the medium comprises a fluid in the fill tube (hydraulic fill fluid [0020]); and the process sensor comprises a pressure sensor (pressure sensor 56) at a second end of the fill tube (Fig. 2).

However, it is well understood in the art that any measurement element is going to inherently introduce a delay in the measurement response given that a truly instantaneous measurement is impossible.  Various elements positioned between a sensor and a medium under-test are known in the art to affect the response time including the capillary tubes, fill fluid (temperature, viscosity, etc.), and diaphragms.  A person having ordinary skill in the art understands that every physical element of a measurement process including the process fluid and any element between the process fluid and sensor are impactful on the response time of the system as a whole as the measured parameter (pressure, temperature) must act on and through additional elements prior to reaching the sensor. For example, the diaphragm will have physical characteristics that affect its movement: the size of the diaphragm, shape, thickness, etc.  The process fluid temperature and viscosity are going to affect how quickly it reaches the diaphragm and applies a constant pressure. The sensor within the housing will have a known response time. All of these elements are textbook principles that are known in the art.  The device of Hedtke, and method of using, obtains all of the same data in the same manner as the invention of claim 1. To then use basic principles of math including transfer functions and apply a mathematical concept to address a conventional problem, as discussed in the background of the instant specification and prior art, is obvious to a person having ordinary skill in the art given that it is understood that the delay is present. Therefore, a person having ordinary skill in the art would account for such by: delaying the time to gather the data or use mathematical concepts, empirical modeling, equations, etc. to account for the delays without changing the device or how it operates.
	 Ude teaches the compensation of a temperature sensor 4 which has a delayed response due to the sensor being unable to be directly exposed to a process medium [0003]. The temperature sensor 4 measures the temperature of the medium through a wall which introduces a delay in registering the temperature.  This delay can be quantified and used in a transfer function [0017].  The temperature sensor itself can also introduce a delay [0020].  Ude uses a circuit including a differentiator, multiplier, adders to remove the delay.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a compensation circuit including any time constants (delays) introduced into the system due to intervening materials and systems between a process fluid and sensor, as taught by Ude, with the device of Hedtke in order to reduce or remove any delays due to the intervening materials and systems used to position a sensor to effectively measure a process medium parameter.

Claim 2: Hedtke in view of Ude teaches the device and method of claim 1 previous.  Hedtke in view of Ude fails to explicitly teach wherein the compensation circuit compensates the process signal for the response time of the isolation unit based on a temperature of the medium.
	However, every physical element of the measurement process including the process fluid and measurement mechanisms is impactful on the response time of the system as a whole. For example, the diaphragm will have physical characteristics that affect its movement: the size of the diaphragm, shape, thickness, etc. The process fluid temperature and viscosity are going to affect how quickly it reaches the diaphragm and applies a constant pressure. Temperature, stiffness, fluid properties, etc. of all of the moving components (including the diaphragm) of the system influence the transfer function, and therefore the response time, of the system.  If a diaphragm is very cold, it will be stiffer and take longer to deform; if a diaphragm is very warm, it will be more responsive to a pressure acting upon it.  If the process fluid is cold, it will affect the movement (viscosity) of the fluid and possibly the temperature of the diaphragm. If the fluid is highly viscous it may be because it is very cold and this will affect the time for the fluid to fully engage and affect the diaphragm and sensor, which may also be affected by a cold 
	Therefore, the device of Hedtke in view of Ude obtains all of the same data in the same manner as the invention of claim 1. To then use the principles as taught by Ude including a compensation circuit to compensate the process signal for the response time of the isolation unit based on a temperature of the medium would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention in order to account for and remove the delays introduced into a measurement system without changing how the device operates. 

Claim 3: Hedtke in view of Ude teaches the device of claim 2, previous.  Hedtke in view of Ude fails to explicitly teach wherein the compensation circuit compensates the process signal for the response time of the isolation unit based on a pressure applied to the isolation unit by the process.  
	However, every physical element of the measurement process including the process fluid and measurement mechanisms is impactful on the response time of the system as a whole. For example, the diaphragm will have physical characteristics that affect its movement: the size of the diaphragm, shape, thickness, etc. The process fluid temperature, pressure, and viscosity are going to affect how quickly it reaches the diaphragm, moves the diaphragm, and applies a constant pressure. Temperature, stiffness, fluid properties, etc. of all of the moving components (including the diaphragm) of the system influence the transfer function, and therefore the response time, of the system.  If a diaphragm is very cold, it will be stiffer and take longer to deform; if a diaphragm is very warm, it will be more responsive to a pressure acting upon it.  If the process fluid is cold, it will affect the movement (viscosity) of the fluid and possibly the temperature of the diaphragm. If the fluid is highly viscous it may be because it is very cold and this will affect the time for the fluid to fully engage and affect the diaphragm and sensor, which may also be affected by a cold temperature.  A higher pressure will cause greater movement over time which must be considered in combination with temperature and viscosity to determine an accurate steady-state response.  These are all considerations within the scope of one of ordinary skill in the art when modeling a system.


Claim 4:  Hedtke in view of Ude teaches the process transmitter according to claim 2. Hedtke further teaches wherein the parameter of the process is pressure (pressure transmitter 36, Fig. 1, transmits a measured pressure).

Claim 10:  Hedtke in view of Ude teaches the device of claim 1.  Hedtke further teaches an analog-to-digital converter (digital conversion circuitry/analog to digital converter 62) configured to convert the process signal to a digital process signal;
a digital-to-analog converter (78, Fig. 2) configured to convert the digital process signal to an analog process signal; and
an output circuit (output interface 170, Fig. 3) configured to produce a transmitter output.
Ude teaches the concept of compensating for delays as well as a compensation circuit (at least claim1).  Ude teaches the use of analog or digital components [0021], [0022] and processing (claim 1-8). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to produce a compensated process signal and further use a digital-to-analog converter configured to convert the compensated process signal to an analog compensated process signal by using any suitable compensation means including analog, digital, or a combination of both in order to design the circuitry to meet requirements including cost, speed, reliability, suitability for an operating environment, etc. to compensate the signals of Hedtke in view of the teaching of Ude.

Claim 11: Hedtke teaches a process transmitter (Fig. 3A) comprising: an isolation unit comprising:
a housing (54);

a first diaphragm (isolation diaphragm 90) sealing the first end of the first fill tube and configured to engage a process; and
a fluid in the first fill tube (hydraulic fill fluid [0020];
a pressure sensor (pressure sensor 56) at the second end of the first fill tube configured to produce a process signal that is a function of a pressure that is communicated through the fluid in the first fill tube ([0017]);
an analog-to-digital converter (digital conversion circuitry/analog to digital converter 62) configured to convert the process signal to a digital process signal;
a digital-to-analog converter (78, Fig. 2) configured to convert the digital process signal to an analog compensated process signal; and
an output circuit (output interface 170, Fig. 3) configured to receive the analog process signal and produce a transmitter output.
	Hedtke fails to teach a compensation circuit configured to compensate the digital process signal for a response time of the isolation unit, and output a digital compensated process signal; a digital-to-analog converter configured to convert the digital compensated process signal to an analog compensated process signal; and an output circuit configured to receive the analog compensated process signal and produce a transmitter output as a function of the analog compensated process signal.
However, it is well understood in the art that any measurement element is going to inherently introduce a delay in the measurement response given that a truly instantaneous measurement is impossible.  Various elements are known in the art to affect the response time including the capillary tubes, fill fluid (temperature, viscosity, etc.), and diaphragms.  A person having ordinary skill in the art understands that every physical element of a measurement process including the process fluid and any element between the process fluid and sensor are impactful on the response time of the system as a whole. For example, the diaphragm will have physical characteristics that affect its movement: the size of the diaphragm, shape, thickness, etc.  The process fluid temperature and viscosity are going to affect how quickly it reaches the diaphragm and applies a constant pressure. The sensor within the housing will have a known response time. All of these elements are textbook principles that are known in the art.  The 
	 Ude teaches the compensation of a temperature sensor 4 which is has a delayed response due to the sensor be unable to be directly exposed to a process medium [0003]. The temperature sensor 4 measures the temperature of the medium through a wall which introduces a delay which can be quantified and used in a transfer function [0017].  The temperature sensor itself can also introduce a delay [0020].  Ude uses a circuit including a differentiator, multiplier, adders.  Ude teaches the use of analog or digital components [0021], [0022] and processing (claim 1-8).
	 The compensation circuit of claim 11 is a transfer function which is a model of a process transmitter.  To use a model to solve a well-known problem is a conventional concept which is well understood by those of ordinary skill in the art and the solution can take numerous forms based on the operating conditions and various features of the process transmitter.  The transfer function can be derived for any process transmitter and, depending on the pertinent influencing factors, what is and is not considered negligible, and the precision required, can take various forms as is illustrated by Ude.  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a compensation circuit including time constants (delays) introduced into a system by intervening materials and systems between a process fluid and sensor, as taught by Ude, with the device of Hedkte in order to reduce any delays due to the intervening materials and systems used to protect a sensor from severe environments of a process medium.

Claim 18: Hedtke teaches a method for producing a process transmitter output comprising: producing a process signal (output interface 170 and electronics board 72 [0019])  that is a function of a parameter (pressure) of a process that is communicated through a medium (process fluid 54) of an 
	wherein the isolation unit comprises: a housing (housing 54, Fig. 3A); a fill tube (fill tube 93) in the housing; and a diaphragm (isolation diaphragm 90) sealing a first end of the fill tube; the medium comprises a fluid in the fill tube (hydraulic fill fluid [0020]); and the process sensor comprises a pressure sensor (pressure sensor 56) at a second end of the fill tube.
	Hedtke fails to teach compensating the process signal for a response time of the isolation unit and generating a compensated process signal using a compensation circuit; and producing the process transmitter output as a function of the compensated process signal using an output circuit.
	However, it is well understood in the art that any measurement element is going to inherently introduce a delay in the measurement response given that a truly instantaneous measurement is impossible.  Various elements positioned between a sensor and a medium under-test are known in the art to affect the response time including the capillary tubes, fill fluid (temperature, viscosity, etc.), and diaphragms of Hedtke.  A person having ordinary skill in the art understands that every physical element of a measurement process including the process fluid and any element between the process fluid and sensor are impactful on the response time of the system as a whole as the measured parameter (pressure, temperature) must act on and through additional elements prior to reaching the sensor. For example, the diaphragm will have physical characteristics that affect its movement: the size of the diaphragm, shape, thickness, etc.  The process fluid temperature and viscosity are going to affect how quickly it reaches the diaphragm and applies a constant pressure. The sensor within the housing will have a known response time. All of these elements are textbook principles that are known in the art.  The device of Hedtke, and method of using, obtains all of the same data in the same manner as the invention of claim 18. To then use basic principles of math including transfer functions and apply a mathematical concept to address a conventional problem, as discussed in the background of the instant specification and prior art, is obvious to a person having ordinary skill in the art given that it is understood that the delay is present. Therefore, a person having ordinary skill in the art would account for such by: delaying the time to gather the data or use mathematical concepts, empirical modeling, equations, etc. to account for the delays without changing the device or how it operates.

	 The compensation of claim 18 is a transfer function which is a model of a process transmitter.  To use a model to solve a well-known problem is a conventional concept which is well understood by those of ordinary skill in the art and the solution can take numerous forms based on the operating conditions and various features of the process transmitter.  The transfer function can be derived for any process transmitter and, depending on the pertinent influencing factors, what is and is not considered negligible, and the precision required, can take various forms as is illustrated by Ude.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a compensation circuit including any time constants (delays) introduced into the system due to intervening materials and systems between a process fluid and sensor, as taught by Ude, with the device of Hedtke in order to reduce or remove any delays due to the intervening materials and systems used to protect a sensor from severe environments of a process medium.

Claims 6-8, 12-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hedtke in view of Ude further in view of previously cited Hoffman et al. (US20160091383 herein after Hoffman”): 

Claim 6: Hedtke in view of Ude teaches the process transmitter of claim 5, previous. Hedtke in view of Ude fails to teach wherein the process transmitter further comprises a temperature sensor configured to produce a temperature signal as a function of the temperature of the fluid; and the compensation circuit compensates the process signal for the response time of the isolation unit based on the temperature signal.
	However, every physical element of the measurement process including the process fluid and measurement mechanisms, including those of Hedtke, is impactful on the response time of the 
	Hoffman teaches that the fill fluid (fill fluid in capillary 112) of a process element (Fig. 1) is affected by temperature (viscosity: liquid, semi-solid, semi-gaseous [0005];  In addition, the pressure of the process fluid can impact the pressure of the fill fluid such that a reduction in the process fluid pressure can produce a reduction in the fill fluid pressure that is large enough to cause partial vaporization of the fill fluid.)  Therefore it is well known that operating temperature of the capillary fill fluid affects the fill fluid performance.  It is within the scope of a person having ordinary skill in the art to place a temperature sensor adjacent to the fill fluid or close enough to determine the temperature of the fill fluid, therefore placing a temperature sensor configured to produce a temperature signal as a function of the fluid would have been obvious in order to determine the fluid properties (viscosity, density, etc.) and understand how it will move within a capillary. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the temperature of the fluid medium, as taught by Hoffmann, with the device of Hedtke in view of Ude and use a compensation circuity of Ude to compensate the process signal for the response time of the isolation unit based on the temperature signal of the fluid in order to account for and remove delays or inconsistencies due to temperature without changing how the device operates.

Claim 7:  Hedtke in view of Ude further in view of Hoffman teaches the device of claim 6.  Hedtke in view of Ude fails to teach wherein: the response time of the isolation unit is dependent on a viscosity of the fluid; and the compensation circuit estimates the viscosity of the fluid based on the temperature output and compensates the process signal for the response time of the isolation unit based on the estimated viscosity.
	However, every physical element of the measurement process including the process fluid and measurement mechanisms, including those of Hedtke, is impactful on the response time of the system as a whole. For example, the diaphragm will have physical characteristics that affect its movement: the size of the diaphragm, shape, thickness, etc. The process fluid temperature and viscosity are going to affect how quickly it reaches the diaphragm and applies a constant pressure. Temperature, stiffness, fluid properties, etc. of all of the moving components (including the diaphragm) of the system influence the transfer function, and therefore the response time, of the system.  If a diaphragm is very cold, it will be stiffer and take longer to deform; if a diaphragm is very warm, it will be more responsive to a pressure acting upon it.  If the process fluid is cold it will affect the movement (viscosity) of the fluid and possibly the temperature of the diaphragm. If the fluid is highly viscous it may be because it is very cold and this will affect the time for the fluid to fully engage and affect the diaphragm and sensor, which may also be affected by a cold temperature.  These are all considerations within the scope of one of ordinary skill in the art when modeling a system.
	 Hoffman teaches that the fill fluid (fill fluid in capillary 112) of a process element (Fig. 1) is affected by temperature (viscosity: liquid, semi-solid, semi-gaseous [0005];  In addition, the pressure of the process fluid can impact the pressure of the fill fluid such that a reduction in the process fluid pressure can produce a reduction in the fill fluid pressure that is large enough to cause partial vaporization of the fill fluid.)  Therefore it is well known that operating temperature of the capillary fill fluid affects the fill fluid performance.  It is within the scope of a person having ordinary skill in the art to place a temperature sensor adjacent to the fill fluid or close enough to determine the temperature of the fill fluid, therefore placing a temperature sensor configured to produce a temperature signal as a function of the fluid would have been obvious in order to determine the fluid properties (viscosity, density, etc.) and understand how it will move within a capillary. 


Claim 8: Hedtke in view of Ude further in view of Hoffman teaches the device of claim 6.  Hedtke in view of Ude further in view of Hoffman fails to teach wherein: the response time of the isolation unit is dependent on a stiffness of the diaphragm; and the compensation circuit compensates the process signal for the response time of the isolation unit based on the stiffness of the diaphragm.
	However, every physical element of the measurement process including the process fluid and measurement mechanisms is impactful on the response time of the system as a whole. For example, the diaphragm will have physical characteristics that affect its movement: the size of the diaphragm, shape, thickness, etc. The process fluid temperature and viscosity are going to affect how quickly it reaches the diaphragm and applies a constant pressure. Temperature, stiffness, fluid properties, etc. of all of the moving components (including the diaphragm) of the system influence the transfer function, and therefore the response time, of the system.  If a diaphragm is very cold, it will be stiffer and take longer to deform; if a diaphragm is very warm, it will be more responsive to a pressure acting upon it.  This is how temperature affects mechanical characteristics of most materials.  If the process fluid is cold it will affect the movement (viscosity) of the fluid and possibly the temperature of the diaphragm. If the fluid is highly viscous it may be because it is very cold and this will affect the time for the fluid to fully engage and affect the diaphragm and sensor, which may also be affected by a cold temperature.  These are all considerations within the scope of one of ordinary skill in the art when modeling a system.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the compensation circuit to remove delays, as taught by Ude, with the device of Hedkte in view of Ude further in view of Hoffman to compensate the process signal for the response 

Claim 9: Hedtke in view of Ude further in view of Hoffman teaches the device of claim 8.  Hedtke in view of Ude further in view of Hoffman fails to teach wherein: the response time of the isolation unit is dependent on a stiffness of a sense element of the process sensor; and the compensation circuit compensates the process signal for the response time of the isolation unit based on the stiffness of the sense element.
	However, every physical element of the measurement process including the process fluid and measurement mechanisms is impactful on the response time of the system as a whole. For example, the diaphragm will have physical characteristics that affect its movement: the size of the diaphragm, shape, thickness, etc. The process fluid temperature and viscosity are going to affect how quickly it reaches the diaphragm and applies a constant pressure. Temperature, stiffness, fluid properties, etc. of all of the moving components (including the diaphragm) of the system influence the transfer function, and therefore the response time, of the system.  If a diaphragm is very cold, it will be stiffer and take longer to deform; if a diaphragm is very warm, it will be more responsive to a pressure acting upon it.  If the process fluid is cold it will affect the movement (viscosity) of the fluid and possibly the temperature of the diaphragm. If the fluid is highly viscous it may be because it is very cold and this will affect the time for the fluid to fully engage and affect the diaphragm and sensor, which may also be affected by a cold temperature.  These are all considerations within the scope of one of ordinary skill in the art when modeling a system.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the compensation circuit to remove delays, as taught by Ude, with the device of Hedkte in view of Ude further in view of Hoffman and compensate the process signal for the response time of the isolation unit based on the stiffness of the sense element in order to account for and remove the delays or inconsistencies due to temperature without changing how the device operates.

Claim 12:  Hedtke in view of Ude teaches the device of claim 11, previous.  Hedtke in view of Ude fails to teach wherein the process transmitter further comprises a temperature sensor configured to 
	However, every physical element of the measurement process including the process fluid and measurement mechanisms, including those of Hedtke, is impactful on the response time of the system as a whole. For example, the diaphragm will have physical characteristics that affect its movement: the size of the diaphragm, shape, thickness, etc. The process fluid temperature and viscosity are going to affect how quickly it reaches the diaphragm and applies a constant pressure. Temperature, stiffness, fluid properties, etc. of all of the moving components (including the diaphragm) of the system influence the transfer function, and therefore the response time, of the system.  If a diaphragm is very cold, it will be stiffer and take longer to deform; if a diaphragm is very warm, it will be more responsive to a pressure acting upon it.  If the process fluid is cold it will affect the movement (viscosity) of the fluid and possibly the temperature of the diaphragm. If the fluid is highly viscous it may be because it is very cold and this will affect the time for the fluid to fully engage and affect the diaphragm and sensor, which may also be affected by a cold temperature.  Fluids expand at higher temperatures.  These are all considerations within the scope of one of ordinary skill in the art when modeling a system.
	Hoffman teaches that the fill fluid (fill fluid in capillary 112) of a process element (Fig. 1) is affected by temperature (viscosity: liquid, semi-solid, semi-gaseous [0005];  In addition, the pressure of the process fluid can impact the pressure of the fill fluid such that a reduction in the process fluid pressure can produce a reduction in the fill fluid pressure that is large enough to cause partial vaporization of the fill fluid.)  Therefore it is well known that operating temperature of the capillary fill fluid affects the fill fluid performance.  It is within the scope of a person having ordinary skill in the art to place a temperature sensor adjacent to the fill fluid or close enough to determine the temperature of the fill fluid, therefore placing a temperature sensor configured to produce a temperature signal as a function of the fluid would have been obvious in order to determine the fluid properties (viscosity, density, etc.) and understand how it will move within a capillary. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the temperature of the fluid medium, as taught by Hoffmann, with the device 

Claim 13:  Hedtke in view of Ude further in view of Hoffman teaches the device of claim 12.  Hedtke in view of Ude further in view of Hoffman fails to teach wherein: the response time of the isolation unit is dependent on a viscosity of the fluid; and the compensation circuit estimates the viscosity of the fluid based on the temperature output and compensates the process signal for the response time of the isolation unit based on the estimated viscosity.
	 However, every physical element of the measurement process including the process fluid and measurement mechanisms is impactful on the response time of the system as a whole. For example, the diaphragm will have physical characteristics that affect its movement: the size of the diaphragm, shape, thickness, etc. The process fluid temperature and viscosity are going to affect how quickly it reaches the diaphragm and applies a constant pressure. Temperature, stiffness, fluid properties, etc. of all of the moving components (including the diaphragm) of the system influence the transfer function, and therefore the response time, of the system.  If a diaphragm is very cold, it will be stiffer and take longer to deform; if a diaphragm is very warm, it will be more responsive to a pressure acting upon it.  If the process fluid is cold it will affect the movement (increased viscosity will slow the movement) of the fluid and possibly the temperature of the diaphragm. If the fluid is highly viscous it may be because it is very cold and this will affect the time for the fluid to fully engage and affect the diaphragm and sensor, which may also be affected by a cold temperature.  These are all considerations within the scope of one of ordinary skill in the art when modeling a system.
	Hoffman teaches that the fill fluid (fill fluid in capillary 112) of a process element (Fig. 1) is affected by temperature (viscosity: liquid, semi-solid, semi-gaseous [0005];  In addition, the pressure of the process fluid can impact the pressure of the fill fluid such that a reduction in the process fluid pressure can produce a reduction in the fill fluid pressure that is large enough to cause partial vaporization of the fill fluid.)  Therefore it is well known that operating temperature of the capillary fill fluid affects the fill fluid performance.  It is within the scope of a person having ordinary skill in the art to place a temperature 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the temperature of the fluid medium, as taught by Hoffmann, with the device of Hedtke in view of Ude and use a compensation circuity of Ude to compensate the process signal for the response time of the isolation unit based on the temperature signal of the fluid in order to account for and remove delays or inconsistencies due to temperature of the fill fluid without changing how the device operates.

Claim 14: Hedtke in view of Ude further in view of Hoffman teaches the device of claim 12.  Hedtke in view of Ude further in view of Hoffman fails to teach wherein: the response time of the isolation unit is dependent on a stiffness of the first diaphragm; and the compensation circuit compensates the process signal for the response time of the isolation unit based on the stiffness of the diaphragm.
	However, every physical element of the measurement process including the process fluid and measurement mechanisms is impactful on the response time of the system as a whole. For example, the diaphragm will have physical characteristics that affect its movement: the size of the diaphragm, shape, thickness, etc. The process fluid temperature and viscosity are going to affect how quickly it reaches the diaphragm and applies a constant pressure. Temperature, stiffness, fluid properties, etc. of all of the moving components (including the diaphragm) of the system influence the transfer function, and therefore the response time, of the system.  If a diaphragm is very cold, it will be stiffer and take longer to deform; if a diaphragm is very warm, it will be more responsive to a pressure acting upon it.  If the process fluid is cold it will affect the movement (viscosity) of the fluid and possibly the temperature of the diaphragm. If the fluid is highly viscous it may be because it is very cold and this will affect the time for the fluid to fully engage and affect the diaphragm and sensor, which may also be affected by a cold temperature.  These are all considerations within the scope of one of ordinary skill in the art when modeling a system.


Claim 15: Hedtke in view of Ude further in view of Hoffman teaches the device of claim 12.  Hedtke in view of Ude further in view of Hoffman fails to teach wherein: the response time of the isolation unit is dependent on a stiffness of a sense element of the process sensor; and the compensation circuit compensates the process signal for the response time of the isolation unit based on the stiffness of the sense element.
	However, every physical element of the measurement process including the process fluid and measurement mechanisms is impactful on the response time of the system as a whole. For example, the diaphragm will have physical characteristics that affect its movement: the size of the diaphragm, shape, thickness, etc. The process fluid temperature and viscosity are going to affect how quickly it reaches the diaphragm and applies a constant pressure. Temperature, stiffness, fluid properties, etc. of all of the moving components (including the diaphragm) of the system influence the transfer function, and therefore the response time, of the system.  If a diaphragm is very cold, it will be stiffer and take longer to deform; if a diaphragm is very warm, it will be more responsive to a pressure acting upon it.  If the process fluid is cold it will affect the movement (viscosity) of the fluid and possibly the temperature of the diaphragm. If the fluid is highly viscous it may be because it is very cold and this will affect the time for the fluid to fully engage and affect the diaphragm and sensor, which may also be affected by a cold temperature.  These are all considerations within the scope of one of ordinary skill in the art when modeling a system.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the compensation circuit to remove delays, as taught by Ude, with the device of Hedkte in view of Ude further in view of Hoffman to compensate the process signal for the response time of the isolation unit based on the stiffness of the diaphragm in order to account for and remove the delays without changing how the device operates.

Claim 16: Hedtke in view of Ude further in view of Hoffman teaches the process transmitter according to claim 12.  Hedtke further teaches wherein: the isolation unit includes: a second fill tube (fill tube 94) in the housing having first and second ends (Fig. 3A);
a second diaphragm (diaphragm 90) sealing the first end of the second fill tube and configured to engage the process; and
a fluid in the second fill tube (fill fluid carried in capillary tubes [0017]; and
	the pressure sensor is configured to produce the process signal as a function of a difference between the pressure communicated through the fluid in the first fill tube and a pressure communicated through the fluid in the second fill tube (the pressures PI and P2 sensed by pressure sensors 304A and 304B can be compared to one another to produce a signal representative of the differential pressure [0023]).
	Hedtke fails to teach wherein the pressure sensor is configured to produce the process signal for a response time of the isolation unit as a function of a difference between the pressure communicated through the fluid in the first fill tube and a pressure communicated through the fluid in the second fill tube.
	However, Ude teaches the compensation associated with claims 11, 12, previously discussed.  Therefore, to compensate for two pressures which are detected from two fills tubes and two diaphragms which will introduce delays is within the scope of one of ordinary skill in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to produce the process signal for a response time of the isolation unit as a function of a difference between the pressure communicated through the fluid in the first fill tube and a pressure communicated through the fluid in the second fill tube in order to remove delays in the system of Hedtke due to environmental changes. 

Claim 17: Hedtke in view of Ude further in view of Hoffman teaches the device of claim 16.  Hedtke in view of Ude fails to teach a temperature sensor configured to produce a temperature signal as a function of the temperature of the fluid in at least one of the first and second fill tubes; and the 
	However, every physical element of the measurement process including the process fluid and measurement mechanisms, including those of Hedtke, is impactful on the response time of the system as a whole. For example, the diaphragm will have physical characteristics that affect its movement: the size of the diaphragm, shape, thickness, etc. The process fluid temperature and viscosity are going to affect how quickly it reaches the diaphragm and applies a constant pressure. Temperature, stiffness, fluid properties, etc. of all of the moving components (including the diaphragm) of the system influence the transfer function, and therefore the response time, of the system.  If a diaphragm is very cold, it will be stiffer and take longer to deform; if a diaphragm is very warm, it will be more responsive to a pressure acting upon it.  If the process fluid is cold it will affect the movement (viscosity) of the fluid and possibly the temperature of the diaphragm. If the fluid is highly viscous it may be because it is very cold and this will affect the time for the fluid to fully engage and affect the diaphragm and sensor, which may also be affected by a cold temperature.  Fluids expand at higher temperatures.  These are all considerations within the scope of one of ordinary skill in the art when modeling a system.
	Hoffman teaches that the fill fluid (fill fluid in capillary 112) of a process element (Fig. 1) is affected by temperature (viscosity: liquid, semi-solid, semi-gaseous [0005];  In addition, the pressure of the process fluid can impact the pressure of the fill fluid such that a reduction in the process fluid pressure can produce a reduction in the fill fluid pressure that is large enough to cause partial vaporization of the fill fluid.)  Therefore it is well known that operating temperature of the capillary fill fluid affects the fill fluid performance.  It is within the scope of a person having ordinary skill in the art to place a temperature sensor adjacent to the fill fluid or close enough to determine the temperature of the fill fluid, therefore placing a temperature sensor configured to produce a temperature signal as a function of the fluid would have been obvious in order to determine the fluid properties (viscosity, density, etc.) and understand how it will move within a capillary. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the temperature of the fluid medium, as taught by Hoffmann, with the device of Hedtke in view of Ude and use a compensation circuity of Ude to compensate the process signal for 

Claim 19: Hedtke in view of Ude teaches the method of claim 18, previous.  Hedtke in view of Ude fails to teach producing a temperature signal as a function of a temperature of the medium using a temperature sensor; and compensating the process signal for the response time of the isolation unit comprises compensating the process signal using the temperature signal.
	However, every physical element of the measurement process including the process fluid and measurement mechanisms, including those of Hedtke, is impactful on the response time of the system as a whole. For example, the diaphragm will have physical characteristics that affect its movement: the size of the diaphragm, shape, thickness, etc. The process fluid temperature and viscosity are going to affect how quickly it reaches the diaphragm and applies a constant pressure. Temperature, stiffness, fluid properties, etc. of all of the moving components (including the diaphragm) of the system influence the transfer function, and therefore the response time, of the system.  If a diaphragm is very cold, it will be stiffer and take longer to deform; if a diaphragm is very warm, it will be more responsive to a pressure acting upon it.  If the process fluid is cold it will affect the movement (viscosity) of the fluid and possibly the temperature of the diaphragm. If the fluid is highly viscous it may be because it is very cold and this will affect the time for the fluid to fully engage and affect the diaphragm and sensor, which may also be affected by a cold temperature.  Fluids expand at higher temperatures.  These are all considerations within the scope of one of ordinary skill in the art when modeling a system.
	Hoffman teaches that the fill fluid (fill fluid in capillary 112) of a process element (Fig. 1) is affected by temperature (viscosity: liquid, semi-solid, semi-gaseous [0005];  In addition, the pressure of the process fluid can impact the pressure of the fill fluid such that a reduction in the process fluid pressure can produce a reduction in the fill fluid pressure that is large enough to cause partial vaporization of the fill fluid.)  Therefore it is well known that operating temperature of the capillary fill fluid affects the fill fluid performance.  It is within the scope of a person having ordinary skill in the art to place a temperature sensor adjacent to the fill fluid or close enough to determine the temperature of the fill fluid, therefore placing a temperature sensor configured to produce a temperature signal as a function of the fluid would 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the temperature of the fluid medium, as taught by Hoffmann, with the device of Hedtke in view of Ude and use a compensation circuity of Ude to compensate the process signal for the response time of the isolation unit based on the temperature signal of the fluid in order to account for and remove delays or inconsistencies due to temperature without changing how the device operates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861